

115 HR 143 IH: Health Insurance Industry Antitrust Enforcement Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 143IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Conyers introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit anticompetitive activities and to provide that health insurance issuers and medical
			 malpractice insurance issuers are subject to the antitrust laws of the
			 United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Health Insurance Industry Antitrust Enforcement Act of 2017. 2.Prohibition of anticompetitive activitiesNotwithstanding any other provision of law, nothing in the Act of March 9, 1945 (15 U.S.C. 1011 et seq., commonly known as the McCarran-Ferguson Act), shall be construed to permit health insurance issuers (as defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)) or issuers of medical malpractice insurance to engage in any form of price fixing, bid rigging, or market allocations in connection with the conduct of the business of providing health insurance coverage (as defined in such section) or coverage for medical malpractice claims or actions.
		3.Restoring the application of antitrust laws to health sector insurers
 (a)Amendment to McCarran-Ferguson ActSection 3 of the Act of March 9, 1945 (15 U.S.C. 1013), commonly known as the McCarran-Ferguson Act, is amended by adding at the end the following:
				
 (c)Nothing contained in this Act shall modify, impair, or supersede the operation of any of the antitrust laws with respect to the business of health insurance. For purposes of the preceding sentence, the term antitrust laws has the meaning given it in subsection (a) of the first section of the Clayton Act, except that such term includes section 5 of the Federal Trade Commission Act to the extent that such section 5 applies to unfair methods of competition..
 (b)Related ProvisionFor purposes of section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section applies to unfair methods of competition, section 3(c) of the McCarran-Ferguson Act shall apply with respect to the business of health insurance without regard to whether such business is carried on for profit, notwithstanding the definition of Corporation contained in section 4 of the Federal Trade Commission Act.
			